Citation Nr: 0506420	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-13 723	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case has been before the Board several times.  In 
November 1998, the case was remanded to comply with the 
veteran's outstanding request for a personal hearing. The 
veteran provided testimony before the undersigned Board 
Member sitting at the RO in July 1999, a transcript of which 
is of record.

The Board in September 1999 denied the veteran's claim for 
service connection for an eye disorder as not well grounded.  
In January 2001 the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded this case 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA).  

The Board in August 2001 remanded this case for additional 
development to include obtaining any outstanding service 
medical records, Social Security Administration (SSA) medical 
records, and to schedule the veteran for an eye examination.

By rating decision dated in February 2003 the RO denied 
service connection for strabismus with esotropia, 
postoperative, and posterior subscapular cataracts.  By this 
decision, the RO also denied service connection for 
"depression, schizoid personality disorder, or any other 
related mental disorders."

In a letter dated in December 2004, the veteran's attorney 
withdrew the request for an additional hearing.


FINDINGS OF FACT

1.  Prior to his period of military service, the veteran 
underwent three eye operations to correct muscle 
contraction/strabismus, and had worn glasses.

2.  The veteran's preexisting strabismus underwent no 
increase in severity during his period of active military 
service and he does not have any other eye disorder for which 
compensation may be paid which is related to his period of 
military service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by the 
veteran's period of military service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to a claim of entitlement to service 
connection by correspondence dated in March 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the March 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the September 2004 supplemental statement of the 
case (SOC).  In light of the actual notice provided, the 
Board finds that any content deficiency in the VCAA notice 
letter was non-prejudicial error.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  In addition, the veteran was afforded a 
comprehensive VA examination addressing the claimed 
disability in January 2003.  

The record contains a copy of a decision of an Administrative 
Law Judge dated in May 1993 holding that the veteran was 
under a disability as defined by the Social Security Act and 
Regulations since December 1990, as well as a favorable 
Social Security Administration (SSA) decision dated in May 
1993.  In letters dated in May 2002 and June 2004, the SSA 
stated that the veteran's medical records were no longer a 
part of their records.  In November 2004, the RO made a 
formal finding that the medical records used by the SSA were 
not available and that further attempts to obtain such 
records would be futile.

Background.  The veteran's service medical records including 
his September 1961 enlistment examination, and his March 1966 
separation examination are of file.  When the veteran was 
examined for service in September 1961, he reported a history 
of eye trouble.  He reported that the eye trouble had been 
corrected and that he had worn glasses.  The veteran's eyes 
were clinically evaluated as normal on his September 1961 
enlistment examination.  His uncorrected vision was 20/20 for 
both eyes with a normal cover test and normal intraocular 
tension.

The service medical records contain entries concerning the 
veteran's eyes in September 1962, January 1963, and February 
1966.  The September 1962 records show a lens prescription 
was assigned for the veteran.  The entry from January 1963 
notes that the veteran's vision was 20/20 for both eyes, 
unaided and aided.  His vision was again noted to be 20/20 
for both eyes in February 1966.  However, it is unclear 
whether this record was indicating that this vision notation 
was with or without glasses.

The service medical records reflect that the veteran's eyes 
were clinically evaluated as normal on the March 1966 
separation examination.  His uncorrected vision was 20/20 for 
both eyes.  Field of vision and intraocular tension were 
normal. Furthermore, it was noted that the veteran had had 
eye operations in 1944, 1945, and 1956 to correct muscle 
contraction, with good results.  It was reported that there 
were no complications and no sequelae.  Additionally, it was 
noted that he had worn glasses since 1944 for near and 
distant visual acuity and that vision on examination was 
20/20 for both eyes without glasses.

The veteran submitted a VA Form 21-526, Application for 
Compensation or Pension, in May 1991 in which he claimed 
service connection for loss of eyesight. He stated that he 
was treated for this condition in 1964 and/or 1965, and 
referred the RO to his service medical records.

Two private medical statements were received in 1991 from the 
Colorado Optometric Center. One statement was undated, while 
the other was dated in May 1991. Both statements assert that 
the veteran underwent an eye examination in October 1989.  
Uncorrected visual acuity was 20/80 for the left eye, and 
20/200 for the right eye. With a proper prescription, the 
veteran was able to see 20/20 in both eyes, together and 
individually.  However, due to an eye turn when the veteran 
was younger, he had had to undergo three different muscle 
surgeries on his eyes.  As a result, he was unable to use 
both eyes together, and could not obtain depth perception.  
It was also stated that both eyes were normal.  The May 1991 
statement also provided a little more detail concerning the 
veteran's current eye problems. Specifically, in the 
distance, he had an alternating exotrope (one eye turns out), 
while his near vision had an alternating esotrope (one eye 
turns in). Also, it was found that his ocular health was 
unremarkable except for early posterior subcapsular cataracts 
in each eye.

In a June 1991 medical statement from the Arizona Eye Clinic, 
a physician stated that she first examined the veteran in 
June 1991.  He had a history of prior strabismus surgery in 
childhood. Additionally, he related a history of recent head 
trauma in April 1991. The veteran's visual acuity, with his 
present glasses, was 20/25 and 20/30. With best correction of 
a +3.25 in the right and a +2.25 +1.00 X 18 in the left, he 
could see 20/20 in both eyes. Overall, the ocular examination 
essentially showed residual motility disorder most likely 
secondary to the previous strabismus problem. It was also 
noted that the veteran did not use his eyes binocularly. 
Rather, he used one eye for distances and one eye for near. 
The physician opined that this was most likely also a result 
of the veteran's previous strabismus. Moreover, the physician 
stated that the only finding of significance was temporal 
pallor of the optic nerves.  Also submitted was a copy of a 
lens prescription.   A subsequent July 1991statement revealed 
that the veteran was seen later in June 1991 for complaints 
of blurred vision in his right eye. As a result, a new 
prescription was given for his right eye.

In a statement dated in July 1991, the veteran's father 
stated that the veteran had three eye operations as a child, 
the last one was when the veteran was about thirteen years 
old.  After the last operation, he had no more vision 
problems until his military service, where he was involved 
with missiles.  Private lens prescriptions, dated in March 
1987 and July 1991, were also added to the record in July 
1991.

In a decision dated in May 1993 an Administrative Law Judge 
held that the veteran was severely disabled due to 
strabismus, depression, and personality disorders.  The 
veteran was found to have been under a disability as defined 
by the Social Security Act and Regulations since December 31, 
1990.

Private medical records dated in September 1993 note that the 
veteran sustained head trauma in 1990 when he was struck by a 
"billy club."  In a statement dated in August 1994, it was 
noted that the veteran sustained significant head trauma in 
1990, and since that time he had noted loss of peripheral 
vision.  It was also noted that the veteran had a history of 
amblyopia in the left eye, and that he underwent eye muscle 
surgeries in childhood.  On examination, the visual acuity 
with correction was 20/20 for the right eye and 20/400 for 
the left eye.  Furthermore, the physician opined that while 
it was possible that head trauma may have resulted in severe 
constriction of the veteran's visual fields, he (the 
physician) suspected functional visual loss.  Therefore, the 
physician recommended that the veteran follow-up with a 
neurologist for a comprehensive examination to include 
further evaluation of possible visual field loss.

In a statement dated in January 1995, the veteran asserted 
that his discharge examination was totally incorrect.  He 
contended that he had disability in his eye sight, but that 
the discharge form stated that he had 20/20 vision 
uncorrected when in fact he had to wear glasses.

At a July 1999 Travel Board hearing, the veteran acknowledged 
that he had had three eye surgeries prior to his military 
service.  However, he asserted that there were no problems 
with his vision at the time of his enlistment.  He testified 
that his in-service duties, which involved missiles, caused a 
great deal of strain on his eyes.  He also testified that he 
was wearing glasses at the time of his discharge from 
service.  Therefore, he indicated that the finding on his 
separation examination that his vision was 20/20 uncorrected 
was inaccurate.

Also at his personal hearing, he submitted copies of private 
91 point, full field screening tests of his right eye and 
left eye.  These tests were conducted in 1993.  He also 
submitted a document showing a mathematical equation he had 
worked out to demonstrate his vision loss.  The results of 
this equation showed that the angle of vision for his right 
eye was approximately 3 degrees 24 minutes, while the angle 
for his left eye was 5 degrees 39 minutes.  At his hearing, 
the veteran explained that this meant he could see the other 
objects in the periphery, but that he did not have a 20/20 or 
20/400 vision for objects in the periphery.  He stated that 
his vision fell off real fast and that he could only see 
about 3 meters to infinity out of his right eye, and that it 
was about 14 cm to 1 meter for his left eye.  (The Board 
notes that in an April 2003 telephone call the RO confirmed 
that the eyesight angle of vision calculations were not done 
by a physician, but by the veteran himself). 

In a January 2003 VA examination the veteran's corrected 
visual acuity for the right eye was 20/200 and for the left 
20/150.  He wore corrective lens that were monofit with the 
right eye corrected for distance and the left for near 
vision.  His vision was correctable to 20/20 bilaterally for 
both far and near vision.  Confrontation fields were full to 
finger counting in both eyes, pupils were equal, round and 
reactive to light with no papillary defect, motilities were 
full range of motion bilaterally, and no diplopia was noted.  

The examiner noted that the diagnosis was alternating 
exotropia with left eye hypertropia, status post strabismus 
surgery which existed prior to service.  It was not likely 
that the disability increased during service.  The amount of 
exotropia noted on a September 1962 service examination was 
20 prism diopters.  This was the same amount noted in the 
current examination.  It was more than likely this was the 
same amount present prior to service.  It was not likely that 
the disorder had its onset during service.  Clinical 
notations and prescriptions during service were not evidence 
that the disability had its onset during service or that a 
preexisting eye disorder increased during service.  The 
veteran's visual acuity was 20/20 upon entering service and 
20/20 in the current examination.  The examiner further 
opined that the statements made in the enlistment and 
separation examinations with regard to a normal cover test, 
otherwise known as orthophoria, were incorrect.  Even after 
muscle surgery to repair his strabismus, a residual amount of 
eye turn remained.  This was apparent from the examinations 
in June and September 1962 in which it was determined that 
the veteran had a strabismus in service.


Criteria.  A veteran is presumed to be in sound condition 
when accepted for service except for defects noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


Analysis.  When the veteran was examined for service in 
September 1961, he reported a history of eye trouble that had 
been corrected.  Service records reflect that he had worn 
glasses since 1944 for near and distant visual acuity and had 
undergone eye operations to correct muscle 
contraction/strabismus in 1944, 1945, and 1956, with good 
results and no complications or sequelae.  Clear and 
unmistakable evidence demonstrates that strabismus existed 
prior to service.  The veteran's vision was noted to be 20/20 
for both eyes when he was examined for service in 1961 as 
well as in February 1966 and again in March 1966 when he was 
examined for separation from service.  

Despite the veteran's contentions to the contrary, the 
evidence does not support the conclusion that an eye disorder 
underwent an increase in severity during his period of 
military service.  His uncorrected vision was found to be 
20/20 on his March 1966 separation examination, and his eyes 
were clinically evaluated as normal.  It is noted that the 
veteran has asserted that he was required to wear glasses 
after his entry into service, and the service medical records 
do indicate that a lens prescription was assigned.  However, 
as noted above, VA regulations specifically state that 
refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Additionally, the service medical records 
do not indicate that the veteran's uncorrected vision was 
anything other than 20/20.  Moreover, it was noted on the 
March 1966 separation examination that the veteran had worn 
glasses since 1944 for near and distant visual acuity.  
Additionally, a medical professional reviewed the records in 
this case and examined the veteran in January 2003 and 
concluded that the preservice strabismus did not increase in 
severity during the veteran's military service and that the 
prescription during service was not evidence that the 
disability had its onset during service or increased in 
severity during service.

The Board has carefully considered the veteran's testimony as 
to the increase in his eye condition during service.  
However, the Board notes that nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, while he is qualified, as a layperson, to describe 
the visual problems he has experienced since service, he is 
not qualified to determine whether any such problems 
represented an increase in the pre-service strabismus or the 
onset of other eye pathology, other than refractive error.

The competent medical evidence, particularly the medical 
opinion obtained in January 2003, establishes that the 
veteran does not have an eye disorder which began during his 
military service or is a result of such service, or that the 
pre-service strabismus increased in severity during his 
period of service.  Accordingly, the veteran's claim for 
service connection for an eye disability must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an eye disorder is denied.



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


